769 So. 2d 529 (2000)
Laron HARRIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D00-2517.
District Court of Appeal of Florida, Fifth District.
October 27, 2000.
Laron Harris, Daytona Beach, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The pro se petition for belated appeal in this proceeding did not contain petitioner's signature, nor did it contain an oath by petitioner that the alleged facts were true. See Fla. R. Jud. Admin.2060(e); Fla. R.App. P. 9.140(j)(2)(F); Hall v. State, 746 So. 2d 544 (Fla. 5th DCA 1999) (holding that petition filed pursuant to Rule 9.140(j) was facially insufficient, since it was not made under oath). We therefore deny the petition without prejudice to petitioner to refile a signed, sworn petition.
PETITION DENIED WITHOUT PREJUDICE.
THOMPSON, C.J., PETERSON, and SAWAYA, JJ., concur.